IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA
CHARLESTON DIVISION
IN ADMIRALTY

In the matter of the Complaint of MORAN ) Civil Action No.: 2:18-cv-02396-DCN

ENVIRONMENTAL RECOVERY, LLC, )

as the owner of the vessel! “Miss June” and )

her engines, tackle, appurtenances, etc. ) INTERROGATORIES TO CLAIMANT
) ESTATE OF EDWARD BARNETT

For exoneration from, or limitation of, )

)

)

liability,

 

TO: BROOKLYN A. O’SHEA, ESQUIRE

CHRISTOPHER J. MCCOOL, ESQUIRE

COUNSEL FOR CLAIMANT ESTATE OF EDWARD BARNETT

Pursuant to Rule 33, F.R.C.P., you are required to fully answer the following Interrogatories
within thirty (30) days from the date of service and to serve a copy of your answers upon the
undersigned counsel at 1819 Meeting Street Road, Suite 150, Charleston, South Carolina, 29405.

These Interrogatories shall be deemed continuing so as to require that your answers be

supplemented in accordance with Rules 26(e) and 33(b), F.R.C.P.

INSTRUCTIONS

If you refuse to respond fully to any Interrogatory, or part thereof, under any claim of
privilege, please specifically set forth the basis for your refusal.

If you produce business records pursuant to Rule 33(c) in lieu of answering any Interrogatory,
specify in writing the business records from which the answer to the Interrogatory can be derived or
ascertained in response to the Interrogatory.

DEFINITIONS

The terms "you," "your," and "Claimant" shall embrace and include the Estate of Edward
Barnett, and any and all agents, servants, representatives or other person or entity who has obtained
information or acted for or on behalf of the Estate of Edward Barnett.

As used herein, the words "and" and "or" shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of this request any documents which might
otherwise be construed to be outside its scope.
The term "identify", when used in conjunction with the term "person" shall embrace and
include full names, residence and business addresses, residence and business telephone numbers, titles
and places of employment.

The term "relate to" as to any given subject means any document that makes more or less
probable, constitutes, contains, embodies, reflects, identifies, states, refers to, deals with, or is in any
way pertinent to the subject identified, including, without limitation, documents concerning the
preparation of other documents. “Relate to” does not mean documents that have no bearing on the
subject identified and to the extent those documents have no potential bearing on this litigation as
limited by the scope of discovery, production of any such documents is not requested.

In these Interrogatories, the singular shall include the plural; the plural shall include the
singular; the masculine shall include the feminine; and the feminine shall include the masculine.

INTERROGATORIES

I. Please list all assets and liabilities of Edward Barnett immediately prior to his death.
Please include all assets and liabilities, whether or not the same are inclusive in the probate estate.

2. Please identify all banking or lending institutions in which Edward Barnett
maintained an account for the 3 years prior to his death, and include each account number.

3, For the 3 years prior to the death of Edward Barnett, please list all pecuniary
support he provided to Penny J. Barnett or any other dependent, including the date, amount, and
source.

4, Please identify all banking or lending institutions in which Penny J. Barnett
maintained an account for the 3 years prior to the death of Edward Barnett, and include each
account number.

5. For the 3 years prior to Edward Barnett's death, please list all pecuniary support
Penny J. Barnett provided to Edward Barnett including the date, amount, and source.

6. For the 5 years prior to the death of Edward Barnett, please list all sources of
income, whether cash, check, or otherwise, earned by Edward Barnett and Penny J. Barnett and

include the annual amount of each source.

 
7. Did Edward Barnett have insurance on his life? If so, please state the date the
policy was commenced, all beneficiaries that have been listed over its history, the amount of
insurance, and identify the beneficiary that ultimately received the life insurance proceeds.

8. Did Edward Barnett have conscious pain and suffering after the subject accident?
If so, piease list all episodes of consciousness that Edward Barnett had from the time of the
accident to the time of death. Please include the specific date and time of consciousness, duration
of consciousness, any witness to said consciousness, and identify any supporting document for
your answer.

9. Did Edward Barnett ever have a retirement plan, portfolio, or calculation
performed to address his income during retirement? If so, identify who performed said plan or
calculation.

10. Identify with name, address and phone number all pharmacies that Edward Barnett
used for filling prescriptions from 2013 to the date of death.

11. | Had Edward Barnett, at any time ten (10) years prior to the accident which is the
subject of this lawsuit, ever consulted any psychiatrist, psychologist, or any person claiming to give
psychiatric aid or advice? If so, state the names and addresses of the psychiatrists, psychologists, or
persons consulted, the dates of consultations, and the purpose of each such consultation.

12. Please identify each employer of Edward Barnett for the previous ten (10) years,
and include the dates of employment, annual income and reason for termination of employment.

13. | Had Edward Barnett been prescribed any medication for the 5 years prior to his
death? If yes, please identify the prescribing physician, and provide the name and dose of the

prescription.
14. Please identify all physicians that have treated Edward Barnett in the last 10 years,

and include the ailment treated.

TECKLENBURG & JENKINS, LLC

f ~~

 

if, 2
Paul F.ffecklenburg — Fed. Bar #3702
P.O. Box 20667 a“

1819 Meeting Street Road, Ste. 150 (29405)
Charleston, SC 29413

Telephone: (843) 534-2628

Facsimile: (843) 534-2629

Email: pft@tecklaw.net

COUNSEL FOR PLAINTIFF-IN-
LIMITATION

Charleston, South Carolina

February ~', 2019
